Citation Nr: 0302876	
Decision Date: 02/13/03    Archive Date: 02/24/03

DOCKET NO.  02-17 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in 
Wichita, Kansas


THE ISSUE

Whether the appellant has submitted new and material evidence 
in order to reopen his claim regarding whether the character 
of his discharge from service constitutes a bar to the 
payment of Department of Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel




INTRODUCTION

The appellant served on active duty from January 1970 to 
December 1971. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a May 2001 administrative decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (MROC) in Wichita, Kansas, which determined 
that the appellant had submitted new and material evidence to 
reconsider previous denials regarding the character of his 
discharge, but then determined that the appellant's discharge 
was dishonorable for VA purposes and was a bar to VA 
benefits.  

The issue before the Board is whether the appellant has 
submitted new and material evidence to reopen his previously 
denied claim regarding whether the character of the 
appellant's discharge from service constitutes a bar to the 
payment of Department of Veterans Affairs (VA) benefits.  
Although the RO reopened the appellant's claim, the 
requirement of submitting new and material evidence to reopen 
a claim is a material legal issue that the Board must address 
on appeal regardless of the RO's determination. Barnett v. 
Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  

This appeal only addresses the issue of whether new and 
material evidence has been submitted to reopen the 
appellant's claim questioning the character of his discharge 
from service.  Further development will be conducted on the 
substantive issue of the character of the appellant's 
discharge pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.   38 C.F.R. § 20.903.  After giving the notice to the 
appellant and reviewing any response to the notice, the Board 
will prepare a separate decision addressing that issue.




FINDINGS OF FACT

1.  An August 1991 Regional and Medical Center Office 
decision determined that the appellant was not eligible for 
VA benefits because he was discharged under dishonorable 
conditions.

2.  Evidence submitted subsequent to the August 1991 denial 
bears directly and substantially upon the specific matter 
under consideration, is not cumulative or redundant, and in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim regarding the character of the 
appellant's discharge.  


CONCLUSIONS OF LAW

1.  The August 1991 decision which determined that the 
appellant was not eligible for VA benefits because the 
appellant's discharge was dishonorable is final. 38 U.S.C.A. 
§ 7105 (b) (1) (West 1991); 38 C.F.R. §§ 3.104(a), 20.302 
(2002).

2.  New and material evidence sufficient to reopen the 
appellant's claim challenging the character of his discharge 
has been submitted. 38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (a) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The appellant's DD-214 shows that his service was 
characterized as under conditions other than honorable.  

Service records show that the appellant was hospitalized on 
June 12, 1970, after being struck by a stray bullet on a 
rifle range.

He went absent without leave (AWOL) from August 6, 1970, to 
September 4, 1970.  He reported back to the military hospital 
on September 5, 1970, after a period of approximately 30 days 
AWOL from convalescent leave.  He was also AWOL from March 1, 
1971, to October 13, 1971.  He stated that he went AWOL due 
to a critical financial situation at home.  Service medical 
records show a signed statement by the appellant requesting 
discharge for the good of the service to avoid trial by 
Court-Martial.  

In a September 1975 decision, the Regional Office in Wichita 
determined that the discharge of the appellant on December 9, 
1971, was under dishonorable conditions. 

In an August 1991 decision, the Regional and Medical Office 
Center determined that the appellant was discharged under 
conditions other than honorable and that he was barred from 
receiving VA benefits:  Evidence submitted subsequent to this 
decision is summarized below:

In a December 1998 psychiatric assessment, Dr. G. P. 
diagnosed the appellant with chronic PTSD.  He related the 
appellant's PTSD to his being shot on June 12, 1970.  The 
examiner indicated that the appellant did not think that the 
shooting was an accident.  He did not think that the shooting 
could have come from a stray round.  The examiner noted that 
after the appellant was hospitalized in service, he went on 
pass for a period of time, and then started to self-medicate 
in an attempt to cope with the mental effects from being 
shot.  The appellant stated that he allowed himself to be 
discharged in an attempt to save his life.  The examiner 
referred to an order of probation dated October 1971 where 
the appellant had been charged with unlawful use and/or 
addiction.  




Analysis

Under 38 C.F.R. § 3.156 (a) (2002), new and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

There is no requirement, however, that in order to reopen a 
claim, the new evidence, when viewed in the context of all 
the evidence, both new and old, creates a reasonable 
possibility that the outcome of the case on the merits would 
be changed.  Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998) 
(expressly rejecting the standard for determining whether new 
and material evidence had been submitting sufficient to 
reopen a claim set forth in Colvin v. Derwinski, 1 Vet. App. 
171 (1991)).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

By decision dated August 1991, the Regional and Medical 
Office Center determined that the appellant's discharge from 
service was dishonorable.  Under applicable law and VA 
regulations, that decision is final, and the appellant's 
claim may not be reopened and reviewed unless new and 
material evidence is submitted by or on behalf of the 
veteran. 38 U.S.C.A. § § 5108, 7105; 38 C.F.R. §§ 3.104 (a), 
3.156 (2002).  

After the August 1991 decision, the appellant submitted a 
psychiatric assessment dated December 1998 in which the 
examiner speculated as to why the appellant went AWOL during 
his period of service.  This evidence is new in that it had 
not been provided before.  Inasmuch as this opinion seeks to 
explain why the appellant went AWOL, it could aid in 
recharacterizing the appellant's discharge as honorable.  
Accordingly, it is determined that this new evidence is also 
material in that it is of such significance that it must be 
considered in order to fairly decide the merits of the claim.  
Accordingly, the claim is reopened, and must be considered in 
light of all the evidence, both old and new.  


ORDER

New and material evidence having been submitted to reopen the 
claim questioning the character of the appellant's discharge, 
the claim is granted to that extent only.  



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

